UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED:June 30, 2013 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER000-53497 ADVANCED MEDICAL ISOTOPE CORPORATION (Exact name of registrant as specified in its charter) Delaware 80-0138937 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6208 W. Okanogan Ave., Kennewick, WA99336 (Address of principal executive offices, Zip Code) (509) 736-4000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o Nox The number of shares of registrant’s common stock outstanding, as of August 7, 2013 was 101,426,728. 1 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Condensed Balance Sheets as of June 30, 2013 (unaudited) and December 31, 2012 3 Condensed Statements of Operations for the Three Months and the Six Months ended June 30, 2013 (unaudited) and the Three Months and the Six Months ended June 30, 2012 (unaudited) 4 Condensed Statement of Changes in Stockholders’ Equity (Deficit) for the period ended June 30, 2013 (unaudited) 5 Condensed Statements of Cash Flow for the Six Months ended June 30, 2013 (unaudited) and the Six Months ended June 30, 2012 (unaudited) 6 Notes to Condensed Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 36 Item 4. Controls and Procedures 37 PART II - OTHER INFORMATION Item 1A. Risk Factors 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 6. Exhibits 39 SIGNATURES 39 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. Advanced Medical Isotope Corporation Condensed Balance Sheets June 30, December 31, (unaudited) ASSETS Current Assets: Cash $ $ Accounts receivable - trade - Prepaid expenses Inventory Total current assets Fixed assets, net of accumulated depreciation Other assets: License fees, net of amortization Patents and intellectual property Debt issuance costs Deposits Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued expenses $ $ Accrued interest payable Payroll liabilities payable Deferred income Short term loan payable Loans from stockholder Convertible notes payable, net Derivative liability Related party convertible notes payable, net Current portion of capital lease obligations Total current liabilities Long term liabilities: Capital lease obligations, net of current portion Total liabilities Stockholders’ Equity (Deficit): Preferred Stock, $.001 par value, 20,000,000 shares authorized; zero issued and outstanding - - Common stock, $.001 par value; 200,000,000 shares authorized; 100,242,243 and 81,544,459 shares issued and outstanding, respectively 81,544 Paid in capital Accumulated deficit ) ) Total stockholders’ equity (deficit) ) ) Total liabilities and stockholders’ equity (deficit) $ $ The accompanying notes are an integral part of these condensedfinancial statements. 3 Advanced Medical Isotope Corporation Condensed Statements of Operations (unaudited) Three months ended June 30, Six months ended June 30, Revenues $ - $ $ $ Operating expenses Cost of materials - Sales and marketing expenses Depreciation and amortization Professional fees Stock options granted Payroll expenses General and administrative expenses Total operating expenses Operating loss ) Non-operating income (expense) Interest expense ) Net gain (loss) on settlement of debt ) - ) ) Recognized income from grants Gain on derivative liability - - Non-operating income (expense), net ) ) Loss before Income Taxes ) Income Tax Provision - Net Loss $ ) $ ) $ ) $ ) Loss per common share $ ) $ ) $ ) $ ) Weighted average common shares outstanding The accompanying notes are an integral part of these condensedfinancial statements. 4 Advanced Medical Isotope Corporation Condensed Statement of Changes in Stockholders’ Equity (Deficit) (Unaudited) Common Stock Paid in Accumulated Shares Amount Capital Deficit Total Balances at December 31, 2012 (audited) $ $ $ ) $ ) Common stock issued for: Cash and the exercise of warrants - Services and prepaid services - Exercise of warrants for services - Accounts payable and prepaid services 35 - Loan fees on convertible debt 77 - Debt converted - Options and warrantsissued for services - - - Net loss - - - ) ) Balances at June 30, 2013 $ $ $ ) $ ) The accompanying notes are an integral part of these condensedfinancial statements. 5 Advanced Medical Isotope Corporation Condensed Statements of Cash Flow (Unaudited) Six months ended June 30, CASH FLOW FROM OPERATING ACTIVITIES: Net Loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation of fixed assets Amortization of licenses and intangible assets Amortization of convertible debt discount Amortization of debt issuance costs - Amortization of prepaid expenses paid with stock - Common stock issued for services Common stock issued for interest - Warrants exercised for services - Stock options and warrantsissued for services Gain on derivative liability ) - Loss on settlement of debt - Changes in operating assets and liabilities: Accounts receivable ) Inventory ) ) Prepaid expenses ) ) Accounts payable Payroll liabilities ) Accrued interest Grant money used to offset expenditures ) ) Net cash used by operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Cash used to acquire patents and intellectual property ) ) Net cash used by investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Payments on Washington Trust debt ) ) Principal payments on capital lease ) ) Proceeds from short term loan Payments on short term loan ) ) Proceeds from convertible debt Principal payments on convertible debt ) - Principal payments on long-term debt - ) Proceeds on sale of stock for cash - Proceeds from deposits on notes payables - Net cash provided byfinancing activities Net increase (decrease) in cash ) Cash, beginning of period CASH, END OF PERIOD $ $ Supplemental disclosures of cash flow information: Cash paid for interest $ $ Cash paid for income taxes $ - $ - The accompanying notes are an integral part of these condensed financial statements. 6 Advanced Medical Isotope Corporation Notes to Condensed Financial Statements For the six months ended June 30, 2013 (unaudited) and the year ended December 31, 2012 NOTE 1:BASIS OF PRESENTATION Nature of Organization The accompanying condensed financial statements of the Company have been prepared without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and disclosures required by accounting principles generally accepted in the United States have been condensed or omitted pursuant to such rules and regulations.These condensed financial statements reflect all adjustments that, in the opinion of management, are necessary to present fairly the results of operations of the Company for the period presented. The results of operations for the six months ended June 30, 2013, are not necessarily indicative of the results that may be expected for any future period or the fiscal year ending December 31, 2013. Reclassification Certain prior period amounts in the condensed financial statements have been reclassified to conform to current period presentation. NOTE 2:GOING CONCERN The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business.As shown in the accompanying financial statements, the Company has suffered recurring losses and used significant cash in support of its operating activities and the Company’s cash position is not sufficient to support the Company’s operations. Historically, we have relied upon outside investor funds to maintain our operations and develop our business. We anticipate we will continue to require funding from investors for working capital as well as business expansion during this fiscal year and we can provide no assurance that additional investor funds will be available on terms acceptable to us.These factors, among others, may indicate that the Company will be unable to continue as a going concern for a reasonable time. In addition, our ability to continue as a going concern must be considered in light of the problems, expenses and complications frequently encountered by entrance into established markets and the competitive environment in which we operate. We anticipate a requirement of $1.5 million in funds over the next twelve months to maintain current operation activities. In addition we anticipate a requirement of approximately $15 million in funds over the next twelve months due to the anticipation of adding additional staff in the future assuming we are successful in selling our medical isotopes and/or the start of development by us on future manufacturing sites or other projects. As of June 30, 2013 we have $6,986 cash on hand which means there will be an anticipated shortfall of nearly the full $16.5 million requirement in additional funds over the next twelve months. There are currently commitments to vendors for products and services purchased, plus, the employment agreements of the CFO and other employees of the Company and our current lease commitments that will necessitate liquidation of the Company if we are unable to raise additional capital. The current level of cash is not enough to cover the fixed and variable obligations of the Company. Assuming we are successful in our sales/development effort, we believe that we will be able to raise additional funds through the sale of our stock to either current or new stockholders. There is no guarantee that we will be able to raise additional funds or to do so at an advantageous price. The financial statements do not include any adjustments relating to the recoverability and classification of liabilities that might be necessary should the Company be unable to continue as a going concern.The Company’s continuation as a going concern is dependent upon its ability to generate sufficient cash flow to meet its obligations on a timely basis and ultimately to attain profitability.The Company plans to seek additional funding to maintain its operations through debt and equity financing and to improve operating performance through a focus on strategic products and increased efficiencies in business processes and improvements to the cost structure.There is no assurance that the Company will be successful in its efforts to raise additional working capital or achieve profitable operations.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. 7 Advanced Medical Isotope Corporation Notes to Condensed Financial Statements For the six months ended June 30, 2013 (unaudited) and the year ended December 31, 2012 NOTE 3:FIXED ASSETS Fixed assets consist of the following at June 30, 2013 and December 31, 2012: June 30, 2013 December 31, 2012 Production equipment $ $ Building Leasehold improvements Office equipment Less accumulated depreciation ) ) $ $ Accumulated depreciation related to fixed assets is as follows: June 30, 2013 December 31, 2012 Production equipment $ $ Building Leasehold improvements Office equipment $ $ Depreciation expense for the above fixed assets for the six months ended June 30, 2013 and 2012, respectively, was $196,400 and $275,380. 8 Advanced Medical Isotope Corporation Notes to Condensed Financial Statements For the six months ended June 30, 2013 (unaudited) and the year ended December 31, 2012 NOTE 4: INTANGIBLE ASSETS Intangible assets consist of the following at June 30, 2013 and December 31, 2012: June 30, 2013 December 31, 2012 License Fee $ $ Less accumulated amortization ) ) Patents and intellectual property Intangible assets net of accumulated amortization $ $ Amortization expense for the above intangible assets for the six months ended June 30, 2013 and 2012, respectively, was $5,417 and $4,912. NOTE 5:RELATED PARTY TRANSACTIONS Loans from Stockholder The Company had a $200,000 revolving line of credit with Washington Trust Bank that was to expire in September 2009.We had $199,908 in borrowings under the line of credit as of October 28, 2008 at which time the line of credit was paid off and replaced with a loan in the initial principal amount of $199,908 from James C. Katzaroff and Carlton M. Cadwell.Mr. Katzaroff is our chief executive officer, and Mr. Katzaroff and Mr. Cadwell are directors and beneficial owners of more than 10% of our common stock.The loan calls for $4,066 monthly payments, including 8% interest, beginning November 30, 2008, with aballoon payment for the balance at October 31, 2009, at which time the note was extended for another year to October 31, 2010, at which time the note was extended for another year to October 31, 2011, at which time the note was extended for another year to October 31, 2012 with monthly payments increasing to $4,090, at which time the note was extended for another year to October 31, 2013 with monthly payments increasing to $4,100.There is no security held as collateral for this loan.As of June 30, 2013, the payment due June 30, 2013 was not paid. This June 30, 2013 payment was paid on July 12, 2013.The Company paid $23,153 in principal and $1,670 in interest to the holders of this loan for the six months ended June 30, 2013. As of June 30, 2013 and December 31, 2012, the outstanding balance on this loan was $20,196 and $43,349, respectively. The Company issued various shares of common stock and convertible promissory notes during the six months ended June 30, 2013 to a director and major stockholder. The details of these transactions are outlined in NOTE 11 STOCKHOLDERS’ EQUITY - Common Stock Issued for Convertible Debt. 9 Advanced Medical Isotope Corporation Notes to Condensed Financial Statements For the six months ended June 30, 2013 (unaudited) and the year ended December 31, 2012 NOTE 5:RELATED PARTY TRANSACTIONS - continued Rent Expenses On August 1, 2007 the Company began renting office and warehouse space, known as the Production Facility, located in Kennewick, Washington from a stockholder holding less that 5% of the total shares outstanding. The lease agreement calls for monthly rental payments starting at $3,500, increasing every August 1st until they become $4,762 as of August 1, 2011 and continue through the month ended July 31, 2012. Subsequent to July 31, 2012 the Company is renting this space on a month to month basis at $11,904 per month. During the six months ended June 30, 2013 and 2012 the Company incurred rent expenses for this facility totaling $71,426 and $28,567, respectively. In addition, the lease agreement called for the issuance of $187,500 in common stock valued at $0.40 per share for a total of 416,667 shares. The Company recognized the issuance of all 416,667 shares in 2007 and will amortize the $187,500 value of that stock over the sixty month term of the lease which became fully amortized as of July 31, 2012. For the six months ended June 30, 2013 and 2012 the Company amortized $0 and $18,750 of this stock issuance and recognized it as rent expense. There are no future minimum rental payments required under this rental agreement because it expired as of July 31, 2012 and subsequent to that date the Company is renting this space on a month to month basis. Additionally, in June 2008, the Company entered into two twelve month leases for its corporate offices with three four month options to renew but in no event will the lease extend beyond December 31, 2010. Subsequent to December 31, 2010 the Company is renting this space on a month to month basis. These lease agreements calls for monthly rental payments of $2,733 and $2,328 per month for two separate office areas. Effective November 1, 2009 the Company terminated the portion of the lease consisting of the $2,328 rental payment per month. Effective February 28, 2012 and retroactive back to December 1, 2011, the $2,328 rental payment per month was adjusted to $2,500 rental payment per month. The monthly rental was again adjusted to $2,675 for the months of March and April, 2012 and adjusted again to $2,850 effective for the months May through September, 2012. Effective October 2012 the monthly rental was adjusted to $2,910. During the six months ended June 30, 2013 and 2012 the Company incurred rent expenses for this facility totaling $17,460 and $15,817, respectively. There are no future minimum rental payments as the Company’s current rental agreements either expired as of July 2012 or are on a month to month basis. Rental expense for the six months ended June 30, 2013 and 2012 consisted of the following: Six months ended June30, 2013 Six months ended June30, 2012 Office and warehouse lease effective August 1, 2007 Monthly rental payments $ $ Rental expense in the form ofstockissuance - Corporate office Total Rental Expense $ $ 10 Advanced Medical Isotope Corporation Notes to Condensed Financial Statements For the six months ended June 30, 2013 (unaudited) and the year ended December 31, 2012 NOTE 6:PREPAID EXPENSES PAID WITH STOCK In prior periods, the Company has issued stock to companies for a service agreement which expired June 2012. Additionally, the Company issued stock for prepaid rent which expired annually through July 2012 at the rate of $37,500 per year. These prepaid expenses paid with stock fully expired as of December 31, 2012. The Company issued stock to a company for a service agreement effective January 2013 and expires June 2013. As of June 30, 2013 and December 31, 2012, the prepaid services paid with stock were $0 and $0, respectively. NOTE 7: SHORT TERM LOAN PAYABLE The Company had credit card debt of $46,725 that was converted to a promissory note March 15, 2012 secured by personal guarantees of Mr. Katzaroff, CEO and Mr. Jolliff, CFO of the Company. The note calls for $2,500 up front payment and nineteen payments of $2,568 including interest of twelve percent. As of December 31, 2012 the payments for August through December, 2012 had not yet been paid. For the twelve month period ending December 31, 2012 the Company paid $10,879 in principal and $1,894 in interest towards the debt. The note was called effective January 23, 2013 and the $5,301 of interest and collection costs as of that date have been accrued in the accompanying financial statement for the twelve months ending December 31, 2012. The principal balance of the loan was $35,846 and accrued interest of $5,326 was recorded as of December 31, 2012, all of which was recorded as current liabilities and was paid in full during January 2013. 11 Advanced Medical Isotope Corporation Notes to Condensed Financial Statements For the six months ended June 30, 2013 (unaudited) and the year ended December 31, 2012 NOTE 8: CONVERTIBLE NOTES PAYABLE As of June 30, 2013 and December 31, 2012 the Company had the following convertible notes outstanding: June 30, 2013 December 31, 2012 Principal (net) Accrued Interest Principal (net) Accrued Interest October 2012 $63,000 Convertible Note, 8% interest, due April 2013, net of debt discount of $0 and $22,209, respectively - - November 2012 $42,500 Convertible Note, 8% interest, due May 2013, net of debt discount of $0 and $16,724, respectively - - December 2012 $55,000 Convertible Note, 0% interest for the first 90 days, due December 2013, with a 10% original issue discount, net of debt discount of $2,461 and $5,839, respectively - - January 2013 $30,024Convertible Note, 10% one-time interest, dueJanuary 2014, with a 10% original issue discount, net of debt discount of $17,521 and $0, respectively - - March 2013 $60,000 Convertible Note, 0% interest for the first 90 days, due March 2014, with a 10% original issue discount, net of debt discount of $17,634 and $0, respectively 42,366 - - July and August 2012 $1,060,000 Convertible Notes, 12% interest, due December 2013 and January 2014 (18 month notes), $195,000 and $888,500 outstanding , net of debt discount of $74,436 and $628,846, respectively September and October 2012 $115,000 Convertible Notes, 12% interest, due February and March 2014 (18 month notes), $0 and $115,000 outstanding, net of debt discount of $0 and $98,280, respectively - - May 2013 $220,000 Convertible Notes, 12% interest, dueNovember 2014 (18 month notes), $220,000 and $0 outstanding, net of debt discount of $201,566 and $0,respectively - - April 2013 $74,880 Convertible Note, 0% interest for the first 90days, due April 2014, with a 10% original issue discount, net ofdebt discount of $56,827 and $0, respectively - - April 2013 $53,000 Convertible Note, 8% interest, due November 2013, net of debt discount of $20,768 and $0, respectively - - June 2013 $34,560 Convertible Note, 0% interest for the first 90 days, due June 2014, with a 10% original issue discount, net of debt discount of $32,098 and $0, respectively - - Total Convertible Notes Payable, Net $ (1) The Company borrowed $63,000 October 2012, due April 2013, with interest at 8%. The holder of the note has the right, after the first one hundred eighty days of the note (April 10, 2013), to convert the note and accrued interest into common stock at a price per share equal to 61% (representing a discount rate of 39%) of the average of the lowest five trading prices for the Common Stock during the ten trading day period ending one trading day prior to the date of Conversion Notice.The Company has the right to prepay the note and accrued interest during the first one hundred eighty days following the date of the note. During that time the amount of any prepayment during the first sixty days is 130% of the outstanding amounts owed while the amount of the prepayment increases every subsequent thirty days to 135%, 140%, 145%, and 150% of the outstanding amounts owed.The Company recorded a debt discount of $31,500 related to the conversion feature of the note, along with a derivative liability at inception.Interest expense for the amortization of the debt discounts is calculated on a straight-line basis over the eighteen month life of the note.During 2012 total amortization was recorded in the amount of $9,291 resulting in a debt discount of $22,209 December 31, 2012.Also during 2012, interest expense of $1,155 was recorded for the note. During the six months ending June 30, 2013 total amortization was recorded in the amount of $22,209 resulting in a debt discount of $0 at June 30, 2013.Also during the six months ending June 30, 2013, interest expense of $849 was recorded for the note. The note was paid in full on April 9, 2013 12 Advanced Medical Isotope Corporation Notes to Condensed Financial Statements For the six months ended June 30, 2013 (unaudited) and the year ended December 31, 2012 NOTE 8: CONVERTIBLE NOTES PAYABLE - continued (2) The Company borrowed $42,500 November 2012, due May 2013, with interest at 8%. The holder of the note has the right, after the first one hundred eighty days of the note (May 2, 2013), to convert the note and accrued interest into common stock at a price per share equal to 61% (representing a discount rate of 39%) of the average of the lowest five trading prices for the Common Stock during the ten trading day period ending one trading day prior to the date of Conversion Notice.The Company has the right to prepay the note and accrued interest during the first one hundred eighty days following the date of the note. During that time the amount of any prepayment during the first sixty days is 130% of the outstanding amounts owed while the amount of the prepayment increases every subsequent thirty days to 135%, 140%, 145%, and 150% of the outstanding amounts owed.The Company recorded a debt discount of $21,250 related to the conversion feature of the note, along with a derivative liability at inception.Interest expense for the amortization of the debt discounts is calculated on a straight-line basis over the eighteen month life of the note.During 2012 total amortization was recorded in the amount of $4,526 resulting in a debt discount of $16,724 December 31, 2012.Also during 2012, interest expense of $572 was recorded for the note. During the six months ending June 30, 2013 total amortization was recorded in the amount of $16,724 resulting in a debt discount of $0 at June 30, 2013.Also during the six months ending June 30, 2013, interest expense of $641 was recorded for the note. The note was paid in full on May 8, 2013 (3) The Company borrowed $55,000 December 2012, due December 2013. The holder of the note has the right, after the first one hundred eighty days of the note (June 7, 2013), to convert the note and accrued interest into common stock at a price per share equal tothe lesser of $0.28 or 60% of the lowest trade price in the 25 trading days previous to the conversion.The Company has the right to prepay the note during the first ninety days following the date of the note. During that time theamount of any prepaymentwould equal111.2% of the outstanding principal balance of the note ($61,160) with no interest on the note. The Company had the right to prepay the note and accrued interest during the next ninety days following the date of the note. During that time theamount of any prepaymentwould equal111.2% ($61,160) of the outstanding principal balance of the note plus a onetime interest charge of 10% applied to the principal ($5,500) for a total repayment amount of $66,660.The Company recorded a debt discount of $6,160 related to the conversion feature of the note, along with a derivative liability at inception.Interest expense for the amortization of the debt discounts is calculated on a straight-line basis over the twelve month life of the note.During 2012 total amortization was recorded in the amount of $321 resulting in a debt discount of $5,839 December 31, 2012.Also during 2012, interest expense of $0 was recorded for the note. During the six months ending June 30, 2013 total amortization was recorded in the amount of $3,378 resulting in a debt discount of $2,461 at June 30, 2013.Also during the six months ending June 30, 2013, interest expense of $6,116 was recorded for the note. (4) The Company borrowed $27,000 January 2013, due January 2014, with a one-time interest charge of 10%.The holder of the note has the right to convert the note and accrued interest into common stock at a price per share equal to the lesser of $0.195 or 60% of the lowest trade price in the 25 trading days previous to the conversion.The note has an original issue discount of $3,024 which has been added to the principal balance of the note and is being recognized in interest expense over the life of the note.The Company recorded a debt discount of $30,024 related to the conversion feature and original issue discount, along with a derivative liability at inception.Interest expense for the amortization of the debt discount is calculated on a straight-line basis over the twelve month life of the note.During the six months ended June 30, 2013, interest expense of $3,002 was recorded, and total amortization of $12,503 was recorded resulting in a debt discount of $17,521 at June 30, 2013. (5) The Company borrowed $60,000 March 2013, due December 2013, with interest at 8%. The holder of the note has the right, after the first one hundred eighty days of the note (September 13, 2013), to convert the note and accrued interest into common stock at a price per share equal to 61% (representing a discount rate of 39%) of the average of the lowest five trading prices for the Common Stock during the ten trading day period ending one trading day prior to the date of Conversion Notice.The Company has the right to prepay the note and accrued interest during the first one hundred eighty days following the date of the note. During that time the amount of any prepayment during the first sixty days is 130% of the outstanding amounts owed while the amount of the prepayment increases every subsequent thirty days to 135%, 140%, 145%, and 150% of the outstanding amounts owed.The Company recorded a debt discount of $30,000 related to the conversion feature of the note, along with a derivative liability at inception.Interest expense for the amortization of the debt discounts is calculated on a straight-line basis over the eighteen month life of the note.During 2013 total amortization was recorded in the amount of $12,366 resulting in a debt discount of $17,634 June 30, 2013. 13 Advanced Medical Isotope Corporation Notes to Condensed Financial Statements For the six months ended June 30, 2013 (unaudited) and the year ended December 31, 2012 NOTE 8: CONVERTIBLE NOTES PAYABLE - continued (6) The Company had received $1,060,000 in cash as of December 31, 2012 in exchange for Convertible Debt instruments. These Convertible Debt instruments have an eighteen month term, accrued interest at an annual rate of 12% and a conversion price of $0.10. In addition the Convertible Debt instruments have an equal amount of $0.15, five year common stock warrants and Additional Investment Rights to enter into an additional convertible note with a corresponding amount of warrants equal to forty percent of the convertible note principal. The Company recorded a debt discount of $1,060,000 related to the conversion feature of the notes and the attached warrants, along with a derivative liability at inception. During December of 2012 the holders of the Convertible Debt instruments exercised their conversion rights and converted $171,500 and $37,044 of the outstanding principal and accrued interest balances, respectively, into 2,085,440 shares of the Company’s common stock. During the six months ending June 30, 2013 the holders of the Convertible Debt instruments exercised their conversion rights and converted $693,500 and $149,796 of the outstanding principal and accrued interest balances, respectively, into 6,945,173 shares of the Company’s common stock. Interest expense for the amortization of the debt discounts is calculated on a straight-line basis over the eighteen month life of the Convertible Debt instruments.During 2012 total amortization was recorded in the amount of $431,154 resulting in a debt discount of $628,846 at December 31, 2012.During 2012 interest expense of $84,243 was recorded for the Convertible Debt Instruments. During the six months ending June 30, 2013 total amortization was recorded in the amount of $552,292 resulting in a debt discount of $74,436 at June 30, 2013.During the six months ending June 30, 2013 interest expense of $123,941 was recorded for the Convertible Debt Instruments. (7) The Company had received $115,000 in cash as of December 31, 2012 in exchange for Convertible Debt instruments. These Convertible Debtinstruments have an eighteen month term, accrued interest at an annual rate of 12% anda conversion price of $0.12. In addition the Convertible Debt instrumentshave an equal amount of $0.18, five year common stock warrants and Additional Investment Rights to enter into an additional convertible note with a corresponding amount of warrants equal to forty percent of the convertible note principal.The Company recorded a debt discount of $115,000 related to the conversion feature of the notes and the attached warrants, along with a derivative liability at inception. During the six months ending June 30, 2013 the holders of the Convertible Debt instruments exercised their conversion rights and converted $115,000 and $24,840 of the outstanding principal and accrued interest balances, respectively, into 1,408,533 shares of the Company’s common stock. Interest expense for the amortization of the debt discounts is calculated on a straight-line basis over the eighteen month life of the Convertible Debt instruments.During 2012 total amortization was recorded in the amount of $19,720 resulting in a debt discount of $95,280 at December 31, 2012.During 2012 interest expense of $3,575 was recorded for the Convertible Debt Instruments. During the six months ending June 30, 2013 total amortization was recorded in the amount of $95,280 resulting in a debt discount of $0 at June 30, 2013.During the six months ending June 30, 2013 interest expense of $21,265 was recorded for the Convertible Debt Instruments. 14 Advanced Medical Isotope Corporation Notes to Condensed Financial Statements For the six months ended June 30, 2013 (unaudited) and the year ended December 31, 2012 NOTE 9: INCOME FROM GRANTS AND DEFERRED INCOME The Company has chosen to recognize grant money received as income as it incurs costs associated with those grants, and until such time as it recognizes the grant as income those funds received will be classified as Deferred Income on the balance sheet. For the twelve months ended December 31, 2012 the Company recognized $680,234 of a $1,215,000 Department of Energy grant as income leaving a remaining balance of $265,531 recorded as deferred income as of December 31, 2012. The $680,234 was for costs incurred for the twelve months ended December 31, 2012. For the six months ended June 30, 2013 the Company recognized an additional $241,290 as income, leaving a remaining balance of $24,241 recorded as deferred income as of June 30, 2013. The $241,290 was for costs incurred for the six months ended June 30, 2013. As of June 30, 2013 the grant money received and grant money recognized as income and deferred income can be summarized as follows: $1,215,000 Brachytherapy Grant Grant money received during 2010 $ Recognized income from grants in 2010 Deferred income at December 31, 2010 Recognized income from grants in 2011 Deferred income at December 31, 2011 Recognized income from grants in 2012 Deferred income at December 31, 2012 Recognized income from grants for the six months ended June 30, 2013 Deferred income at June 30, 2013 $ 15 Advanced Medical Isotope Corporation Notes to Condensed Financial Statements For the six months ended June 30, 2013 (unaudited) and the year ended December 31, 2012 NOTE 10:COMMON STOCK OPTIONS AND WARRANTS The Company recognizes in the financial statements compensation related to all stock-based awards, including stock options and warrants, based on their estimated grant-date fair value. The Company has estimated expected forfeitures and is recognizing compensation expense only for those awards expected to vest. All compensation is recognized by the time the award vests. The following schedule summarizes the changes in the Company’s stock options during the six months ended June 30, 2013: Weighted Weighted OptionsOutstanding Average Average Number Exercise Remaining Aggregate Exercise Of Price Contractual Intrinsic Price Shares Per Share Life Value Per Share Balance at December 31, 2012 $
